Earl Warren: Number 371 Crown Coat Front Company Incorporated, Petitioner versus United States. Mr. McDermott .
Edwin J. McDermott: Chief Justice Warren, may it please the Court. This case concerns a Government supply contract. Petitioner, because of a change, requested an upward price adjustment in the contract price and upon the contracting officers' adverse decision took an appeal. The Armed Services Board of Contract Appeals decision was also adverse. Thereupon, petitioner brought a Tucker Act suit in the District Court below. We are concerned solely with the statute of limitations which in this case bars the action unless filed within six years after the right of action first accrues. The District Court action was filed more than six years after the final contract delivery date although at the time involved in the administrative proceeding be excluded, the action was filed within a secured period. The ASPCA decision was filed six years four-and-a-half months after the final contract delivery date although the contract claim was made more than a year prior to the final contract delivery date. Now there are three issues involved. First is whether the contractor, while the contract administrative proceeding is pending, must bring a protective suit in order to stay the running of the statute. Second, is the statute extended to the date of the Board's decision so that it does not start to run until that time or that date? And third, is the statute tolled during the time of the contractor's claim is pending in the contract administrative proceeding. To change this article under which the claim arose provided for resolution of any dispute by the disputes article which in turn provided for decision by the contracting officer with appeal to the Secretary whose decision on that of his representative was final and conclusive. The disputes article proceeding was mandatory. Now, the implied contract which petitioner had was for canteen covers and it provided that the dyed felt therefore should contain a minimum amount of mildew inhibitor and be tested. The respondent, after testing it, rejected the felt, were not containing the required amount of inhibitor without disclosing the test that it made. Now the petitioners' deliveries were delayed some three months odd and its manufacturing cost increase by these rejections. Then the canteen covers were accepted upon the making of a downward price adjustment similarly under the changes article. Now much later but well within the six-year period after final delivery, the petitioner discovered that the respondent had rejected the dyed felt by the use of a colorimetric test which was not provided by the contract and which we contend was not accurate as the dyed felt. Now the petitioner requested the contracting officer to make an equitable upward price adjustment and from his denial took an appeal and upon the adverse decision the Armed Services Board of Contract Appeals brought this Tucker Act suit in the District Court for the Southern District of New York. Now the District Court dismissed the suit on the ground that it was barred by the statute of limitations ruling that the statutes started to run on the date of the final contract deliveries. Petitioner appealed to the Court of Appeals for the Second Circuit and that Court on the division affirmed the judgment. Now, the three issues involved as I said are staying, extending or tolling the statute of limitations. Now, this urge to their protective suit must be instituted to stay the running of the statute while the administrative remedy is being pursued. If the protective suit be the rule and many lawyers would advise their clients to file actions in the District Courts or in the Court of Claims at the time that the administrative proceeding under the disputes article has instituted. Now the defendant -- now the respondent in his brief has referred to an article by Mr. Spector, the Chairman on Board of Appeals. That's on page 34, the respondent's brief. Now on page 284, Mr. Spector's article has noted there are 11,856 appeals redacted by the ASPCA and the predecessors and that only 467 were filed in court. Now had the rule of protective suit been required then instead of 467 suits, it might have been 11,856 suits. Now we submit that the dockets of the Courts are too crowded for Congress to have intended that suit must be brought by the contracting officer and the Board of Appeals are engaged in ascertaining the facts which will determine whether the Government will pay the claim. Now many worthy claims wouldn't be defeated in the cases of claimants unaware of the need for bringing such effective actions and many courts wouldn't dismiss a protective suit as premature and probably any Assistant United States' Attorney would so urge. So we submit that a protective suit is not required. The next we submit that a -- the statute is extended by the contract disputes article and proceeding does not begin to run until the final administrative decision. I might say that after the Court of Appeals' decision was rendered in this case which was in June of 1966 and the Court of Claims rendered a Nager Electric decision in October 1966 which is reported at 368 F.2d 847 and that's Mr. Judge -- Judge Davis' opinion and which supports this point of our argument. A contractor's claim for equitable price adjustment comes within the disputes article since it is compensable under the changes article and the contractor may not bring a Tucker Act suit until he has exhausted the administrative remedies provided by the contract and should he sue without exhausting such remedies is suitably dismissed. Now under the Wunderlich Act of 9/11/1954, no suit can be instituted unless the contractor can say that the final administrative decision is subject to judicial reversal because it's arbitrary, it's capricious, fraudulent, in bad faith, not supported by substantial evidence or erroneous in law. Now it cannot in this suit of any of those things until the administrative decision is rendered. He must secure the decision before he can attack it. And the District Courts and the Court of Claims are limited to a review of the administrative record and may not take evidence de novo. Now in any matter, required to be submitted to the Board of Appeals, a contractor has bound himself to the administrative course and he has agreed to convert a breach of contract claim to one of relief under the contract. The claims under the changes, Changed Conditions or Delays-Damages articles, the contractor must file a claim with the contracting officer and that the decision being adverse, he must appeal to the Board of Appeals then he can't ask the United States to pay any amounts on account of his claim until the Board of Appeals files a decision. He can't sue in Court until he has a right to demand payment.We submit that that is when the right of action first accrued. Now limitation statutes aren't designed to promote justice by preventing surprise and revival of claims but have been allowed to slumber until evidence has been lost or memories have faded and witnesses have disappeared. Now in contract administrative proceedings, cases claims are promptly made, evidence is presented, memories are threshed and witnesses appear and testify. The reason for the statute of limitations we submit is not present in these cases.Now in the United States Steel decision of the Court of Claims which is cited by the respondent on page 21 of its brief, Judge Davis writing for the Court of Claims said that the delay, the 1946 to 1958 in the Board proceeding there, that there is no claim or reason to believe that the Government evidence or records which would have been introduced before the Board were lost, destroyed, unavailable or grew stale. Judge Davis said that the record did not show the reasons for the delay or who was at fault, that the parties attempted to cast the blame on each other but that the Court could not tell which side was right and that in any event, the Court felt that the Government was in no position to complain of delay since it had allowed the proceedings to remain dormant for over 10 years. Now there's no inherent delay in contract administrative proceedings. As it was noted in the Court's Utah Construction Company decision, there are built-in limitations on claims under the contract.Changes article has 10 days. Changed Conditions clause, immediate notification. The Delays-Damages clause, 10 days and there's only the contracting officer who can raise those time limitations. The contractor cannot. Now with respect to manners which are properly pursued with the disputes proceeding which has lasted beyond contract completion --
Byron R. White: But there's no time limit on when you have to file with the contracting officers.
Edwin J. McDermott: Ten days.
Byron R. White: With the contracting officer?
Edwin J. McDermott: Well that's -- that's 10 days.
Byron R. White: Ten days after what?
Edwin J. McDermott: Ten days after the -- after the change arises. Unless the contracting officer determines that he will receive a late filed claim. Contacting officer has the discretion under the changes article.
Byron R. White: Oh yes but -- but in this case for example, the contractor waived it a good long time before he presented his claim to the contracting officer.
Edwin J. McDermott: Well he -- he --
Byron R. White: Because there wasn't a dispute yet.
Edwin J. McDermott: There wasn't -- well, there wasn't a -- the contractor claimed to the contracting officers that he had not been informed at the time that the dyed felt has been rejected, that it had used a colorimetric test. Now apparently, the contracting officer accepted that allegation.
Byron R. White: What if the contractor wants to present a claim under the Changed Conditions clause where there hasn't been any order with the clause? He just wants to say, “I'm entitled to more compensation because I encountered conditions that weren't anticipated and under the Changed Conditions clause, I have the more -- he doesn't -- there isn't any time limit on whether --
Edwin J. McDermott: There's immediate notification.
Byron R. White: What?
Edwin J. McDermott: Immediate notification.
Byron R. White: Is that what the contract says?
Edwin J. McDermott: That's what it says.
Byron R. White: Now why did you have to act as soon as they did here?
Edwin J. McDermott: Well we didn't have to act any sooner than we did because we alleged and the contracting officer accepted our statement that we had only recently discovered that the colorimetric test had been used.
Hugo L. Black: That the Government what?
Edwin J. McDermott: That a colorimetric test, that's a form of test, this was a -- a product called DDM, Dichloro-Diethoxy Methane which is a mildew inhibitor and there were various tests spelled out for determining the quantitative amount of it. And the colorimetric test which was used was not spelled out in the contract specifications and it was the petitioner's information that it wouldn't work as to a dyed material. And apparently, the contracting officer accepted the contractor's allegation and acted upon what you might say as his late request.
Byron R. White: And was he bound to it?
Edwin J. McDermott: No, no, no. It's -- it's his discretion only. The --
Byron R. White: But there isn't any time limit. There wasn't any formally stated time limit on your presentation of such a claim.
Edwin J. McDermott: Well there is a 10-day clause, 10-day provision in the changes clause. The changes clause is --
Byron R. White: It wasn't appearing, was it?
Edwin J. McDermott: Well, it's -- what has grown up to be known as a constructive change and that is if the -- if there is a change in specifications without a written order from the contracting officer but that is the conduct of the Government that has been considered to amount to a constructive change. I believe that it said, Mr. Justice Black, that the Utah Construction Company case was a constructive change.
Speaker: How long has (Inaudible)
Edwin J. McDermott: Well, the -- I would say in the matter it was four-and-a-half years. The --
Speaker: (Inaudible)
Edwin J. McDermott: He took (Inaudible) it says this. That the contract is -- I'm reading from the changes clause which is on page eight of the record. It's in -- in the District Court's opinion that provided however that the contracting officer, if he decides that the facts justify such action may receive and act upon any sets claim asserted at any time prior to final payment under this contract and he's the only one who can receive a late claim if the contractor files a late claim and the contracting officer rejects it, contract claim is defeated.
Byron R. White: Do you think this was a late claim?
Edwin J. McDermott: No, no. I -- I think it was a proper claim even though it was filed after 10 -- the 10-day period because it was alleged that the contractor only reasonably discovered the test which had been made and the contracting officer accepted that.
Byron R. White: Well he -- he could have done it if it has been six years after this --
Edwin J. McDermott: Well in fact, the -- if the contracting officer wants to do it, he can do it. But he -- the result --
Byron R. White: Even though -- even though it's the beyond six years?
Edwin J. McDermott: No, there's always a limitation of final claimant. See, if there is final claimant then the contracting officer can't act.
Byron R. White: Let's see, the claimant might (Inaudible) thoroughly initially objected.
Edwin J. McDermott: That's right.
Byron R. White: That's when the 10-day period began to run.
Edwin J. McDermott: That then arose.
Byron R. White: And four and a half years later when the petitioner here represented to the contracting officer that he'd only just discovered this -- the colorimetric test.
Edwin J. McDermott: That's right.
Byron R. White: What -- what do you mean by only just discovered?How long after he learned that? Did he then (Inaudible)
Edwin J. McDermott: Well the -- the first disclosure was made in October 1959 and there was a further disclosure made in about probably like --
Byron R. White: (Inaudible)
Edwin J. McDermott: Yes, yes. And there was a further disclosure made about a year -- about a year after then, about 1960 or through 1961 and then the contractor made this claim. Now --
Hugo L. Black: What then --
Edwin J. McDermott: Oh, I would say within maybe 30, 60, 90 days. But the -- the issue as to whether the colorimetric test -- like -- the issue is to whether the contractor had been informed of the fact of the colorimetric test. It was never controverted by the contracting officer and if he chose to accept the claim even though he denied it, that was his discretion under the changes article because he had the right to do it so long as final payment had not been made.
Byron R. White: Now when -- when was this (Inaudible)
Edwin J. McDermott: Well the final deliveries under the contract were December the 14th, 1956 but the Board of Appeals' decision wasn't until February 28, 1963.
Hugo L. Black: (Inaudible) in February 28, 1963?
Edwin J. McDermott: That's right Mr. Justice Black.
Hugo L. Black: (Inaudible)
Edwin J. McDermott: Now the -- now we say that the Court of Claims has said again and again the cause of action doesn't arise and the statute of limitation doesn't run until this final administrative determination. Now the Government has known for decades that the contract suits will be timely. Now as a matter of fact, in these series of suits where opinions have been filed in the Court of Claims since this Crown Coat decision came out in June in 1966, the Government went before the Court and didn't argue this issue that the statute doesn't start to run on the Board of Appeals decision and it wasn't until after oral argument in the Nager Electric case and United States Steel before them. They're coming out every month that the Court of Claims issues decisions. It wasn't until after oral argument that the Government changed its position and argued that the statute started to run on final contract delivery so that theretofore apparently accepted the Court of Claims' rule that the statute didn't start to run until after the final administrative decision under the disputes article. Now, the -- we -- so we submit that that is the date when the statute starts to run. Now we come to the issue of tolling, that is tolling during the period of contract administrative proceedings and that was the issue I believe in which the Court granted certiorari. The court below -- the Court of Appeals for the Second Circuit provided. Judge Waterman wrote an opinion sustaining the rule that the statute run from the final contract delivery date and Judge Anderson wrote a dissent stating that it was tolled during the contract administrative proceeding. And Judge Freedman in Northern Metal decision of Court of Appeals for the Third Circuit decided that the statute was tolled. Now, of course it's -- it's our opinion and we submit to the Court that the Court of Claims' rule is the proper one that if you have to file your claim of contracting officer --
Byron R. White: (Inaudible) to hear though was the tolling of the Third Circuit really (Inaudible)
Edwin J. McDermott: We're all right -- we're -- we're still in tolling, yes. In tolling, our suit was started five years and eight months a -- after -- within the six -- that is within the six-year period. And that's acknowledged by the Court of Appeals in its opinion below. Now with respect to tolling, we submit Judge Anderson's opinion, dissenting opinion in the court below probably we submit should be accepted by the Court as the best statement of that doctrine and I don't believe we can add anything to it. Now, there is also a tolling issue which comes up before the Court on the next case Hans against the Attorney General and that is tolling on the basis of equitable estoppel and as it applies here, it comes from the Court's decision in Glus, G-L-U-S versus Brooklyn Eastern Terminal which is cited on our brief. Now of course if the Court should decide that tolling arises because the Government by its conduct is equitably estopped from pleading the statute of limitation then that's an additional ground for reversing the Court below in our case, but we deferred the counsel in the -- on the case to present the equitable estoppel.
Byron R. White: (Inaudible) the Court of Appeals --
Edwin J. McDermott: Well --
Hugo L. Black: I mean the Court of Claims too?
Edwin J. McDermott: Court of Claims too.
Hugo L. Black: That's your --
Edwin J. McDermott: That's -- that's our point. That's right.
Earl Warren: Mr. Rose.
David L. Rose: Mr. Chief Justice, may it please the Court. As the Court has already heard, there's only one question here and that is whether the suit is timely. Analytically however, it breaks down into as we see at two points. The first is on the suits with the standard disputes clauses, when does the cause of action accrue and the second point is if as all the judges of the Courts of Appeals have ruled, it accrues on the final delivery date that is completion of the work in the contract whether a tolling provision is to be implied into the Tucker Act statute of limitations. It's our position of course that the cause of action does accrue when the breach of the contractual duty occurred. In this case, that's in October or November of 1956 when the test which petitioner alleges are -- were improper, were made as the materials then rejected. This is the view that's been adapted by the Second Circuit. The Court of Claims' counsel has indicated has subsequent to this Court's grant of certiorari recently held that the cause of action doesn't accrue at all until the final administrative determination. And the Third Circuit has taken the tolling position. That is the Third Circuit holds and accrues at the time of the breach but at the period in which the claim is under submission. Administratively, it's taken out its toll during that period. Just for the Court's convenience, I would like to recall the basic chronology here. The contract was executed in May of 1956. The laboratory tests were conducted in October -- of November 1956 and November -- from November 8th to December 4th, four change orders were entered into reducing the price of the canteen covers. I have sent a cover to reflect the fact that they didn't need specifications and final delivery of all -- and all the work of the contract was completed on December 14, 1956. This claim was first filed administratively on October 04, 1961 almost five years later, approximate.
Byron R. White: What -- hadn't there (Inaudible) then what they call the final claim?
David L. Rose: No, Your Honor. There was another claim pending administratively which was later decided in favor of the petitioner by the Board, by the ASPCA. So the claim was filed here administratively on October 4, 1961. On January 29th, the contractor wrote to -- to the contracting officer saying he thought the positions were reconcilable as for findings. The contracting officer made those findings in February 21, 1962. There was an appeal to the Board. There was a trial-type hearing in October of 1962, briefs were submitted and the final decision of the Board was on February 28, 1963 as counsel has indicated and this suit was not filed until July 31, 1963.
Earl Warren: July what?
David L. Rose: 31, 1963, almost seven years, six years and approximately nine months after the final delivery. In considering the various views, I would like to note at the outset something that's common to both our positions. We think it's only our view that is that cause accrues at the time of the breach of duty and that it's not tolled, it's only this view that provides incentives for prompt and diligent prosecution of the claims by Government contractors on this kind of a contract. Either of the other two views would require the Government to defend at least in some circumstances staled claims in which memories had become dim and records lost and witnesses disappeared. Whereas this Court held in the Utah Construction case last term, these contract cases involved not only claims arising under the contract which are within the ambit of the disputes clause but also the so-called Breach Claims. And one of the typical and perhaps the classical type of breach claim -- claim is the so-called Delay Claim and that is something that we have here. This contract is asking not only for an equitable adjustment but it's also asking for damages due to the delay and while this point was not articulated particularly in the courts below, it strikes me as being sort of the classical kind of delay claim in which the contract would be entitled to trial de novo in the District Court or in the Court of Claims where -- where he brought the suit. And so you would have as the results here if you took either of the other two positions, cases in the late suit being filed are tried in the late 1960s in regard to claims that -- actually facts that actually occurred in -- in 1956 and we don't think this is what Congress intended and we don't think that that's what this Court should hold. I'd like to address myself first to the accrual point which counsel has addressed himself to primarily and then to the tolling point. It's our position that the cause of action accrues as Mr. Justice Douglas indicated in the Unexcelled Chemical Corporation case. When the breach of duty occurs, not when that breach is -- is discovered. Here, and this is a -- a sort of a typical case. We have performance in 1956. The breach occurred. We think the alleged breach when the laboratory test were made which was October and November 1956 and certainly no later than after that was arranged by a change order can affect compromise, certainly no later than the goods were delivered and the work was performed so that the payment was due. The opposing position is that the cause of action doesn't accrue until after the final administrative determination. That's the position that the Court of Claims has recently taken in the Nager Electric case.
Earl Warren: Suppose the administrative action took as much as six years.
David L. Rose: Yes, Your Honor.
Earl Warren: What would be the result then?
David L. Rose: Well in our --
Earl Warren: A little more than six years.
David L. Rose: In our view, the result would be the same as if -- as if it was here. In this case of course, the only trouble was cause because the claim was filed so late administratively but in theory, as far as the operation of the statute, we think that it -- it runs from the time there's a breach of the duty.
Earl Warren: Supposed it was filed in -- time that it was filed.
David L. Rose: Yes, Your Honor.
Hugo L. Black: The administrative agent never did decide it until after the expiration of six years.
David L. Rose: Well that's the -- the factual situation we have here as we conceded.
Earl Warren: Do you think that's the situation here?
David L. Rose: Well, I -- I would say that the filing here was late. It was almost five years after the -- the claim accrue but there wasn't any administrative decision here until after the six years had run on our -- on our theory and our view is that that -- let me point this out.
Earl Warren: So that imposes the duty of filing -- filing a claim.
David L. Rose: Yes.
Earl Warren: The administrative agent and if the agency doesn't act on it, after six years they're barred. They couldn't file it -- without filing it to the administrative agent (Inaudible)
David L. Rose: Well, we say Your Honor, if they filed it and the administrative agency has not decided, they're free to file a protective claim -- a protective suit and that's what the Court of the Second Circuit held as early as 1960 and indeed the Southern District in New York held as early as 1955.
Earl Warren: You would say they could file a suit?
David L. Rose: Yes.
Earl Warren: Even though the administrative agency had not find the act --
David L. Rose: Yes, and Your Honor, that's exactly what the Government does on the other side in the Walsh-Healey Act situation as a result of this Court's decision on Unexcelled Chemical and Unexcelled Chemical is a two-year statute limitations. The proceeding in the Court is on the administrative record. Nevertheless, this Court held that the cause of action accrue at the time of the breach of duty and that is not tolled -- there is no tolling involved in this Court's decision and the result is that in those instances, when the administrative decision is not made within the two-year period in that statute, a protective suit is filed. Let me point out that this is a very, very rare animal that we have here, this -- this situation. We have looked for a Tucker Act suit in which the statute of limitations was urged, which the administrative determination was not made within the six years and we have found none at the appellate level until this very case that is in all of the thousands and thousands of Government contracts that we have. This case is the very first one involving the six-year Tucker Act statute of limitations in which the administrative proceedings have not been terminated within the six-year period and the reason for that, I think is clear. We've indicated in our briefs in the Utah case and the Grace case last year and we've repeated again this year, the average time before decisions is roughly 11 months and the result is that contractors -- certainly those who wish to do so are -- are almost without exception, able to get the claim heard and decided very, very promptly after it's been filed. So this is a very unusual situation and we think, the facts of this case explain why it's come up this way, the facts of this case indicated the claim wasn't filed administratively until almost five years so that most of the six-year period was used up before the claim was filed.
Byron R. White: Well isn't this a new position for the Department of Justice?
David L. Rose: No sir. The case decided in the Second Circuit's decision show that we've been urging it right along.
Byron R. White: Do you think Judge Davis was just wrong when he said that --
David L. Rose: Well, he was right in regard with the particular case, Your Honor. In Nager Electric, there was a change of view but I -- I would --
Hugo L. Black: From what?
David L. Rose: In the Government's position, in the Court of Claims, in that particular case.
Hugo L. Black: But what was your position you changed from?
David L. Rose: The statute of limitations was urged only on the breach claims initially as I understand it, and it was later that it was urged on the whole -- to bar the whole cause of action.
Hugo L. Black: Well then your position in Nager must have been different from your previous position in some respect?
David L. Rose: Yes, I think that -- Your Honor, if I may, I'll quote you from a Court of Claims decision in 1942 which I think is fairly -- or 1937 that's fairly typical Court of Claims holdings at that period of time and this is a case that was quoted and cited by the Second Circuit in its decision, Pink Liquidated versus United States. This is what the Court of Claims has said. The time is not suspended during the period of his claims reimbursement under the contractor being considered and passed upon by the Government officials. It's been repeatedly held by this Court that under contract to perform work, the completion and acceptance, they start the statute to run. Now there was -- that particular case do not have a disputes clause in it, a case that --
Earl Warren: (Inaudible) quite bit of a difference, doesn't it?
David L. Rose: Yes, but the case that it's cited --
Hugo L. Black: But Judge David said that -- that the Court of Claims had always come up with this Nager rule from the time that they had first considered it.
David L. Rose: Well Your Honor, he said that the Court had said repeatedly, it's stated repeatedly. We pointed out in our brief that of those cases that he cites, only two of them involve disputes claims, disputes clause actions. And I believe both of them, certainly at least one of them involve the holding of the statute -- that the statute of limitations run, they both were dictum, there's never been a holding in the Court of Claims prior the Nager Electric -- along the lines of Nager Electric.
Hugo L. Black: You mean on -- on --
David L. Rose: As to when it -- when it accrues.
Hugo L. Black: Actually on breach claims?
David L. Rose: On either Your Honor, there's no holdings and Judge Davis doesn't suggest to run any holdings prior to that. He says that the -- there's language prior to that. We point out to our brief -- in our brief that there is language both ways in the Court of Claims decisions.
Byron R. White: But when a -- but when -- but when a contract binds the Government to -- to give fair considerations to say, request for further compensation based on Changed Conditions --
David L. Rose: Yes.
Hugo L. Black: -- and the Government goes ahead and gives that consideration and grants it, I supposed there's never been a breach, has it?
David L. Rose: Yes. I think there's a breach and if Your Honor recalls the statute that we have here says when the -- when the cause of action first accrues, we think there's certainly been a breach of duty in this case when the original underlying violation occurred and that the cause of action first accrued then.
Hugo L. Black: Do you think the Government has breached this contract when the contractor encountered the Changed Conditions?
David L. Rose: Oh no, no, no. That's not the problem we have here.
Hugo L. Black: I didn't -- I just didn't know but I'm asking about that.
David L. Rose: Well, I -- I think perhaps in the change, there may be situations where Your Honor is correct. I think that the usual situation, the one that we have here is that there's been a violation of some duty on -- on the part of -- of the Government and the performance to the contract and certainly has to look at the -- at the analytical -- we have to analyze the situation in the case, but here, the alleged breach of duty is the so-called improper testing and that occurred --
Hugo L. Black: It wouldn't come out with any different answer in the Changed Conditions case, does it?
David L. Rose: Well I think the -- the duty --
Earl Warren: Would you begin -- would you begin the time running then after the administrative actions before it?
David L. Rose: No, I think Your Honor, the -- the rule that's been adapted by the Court of Claims and (Inaudible) -- it covers this situation because --
Earl Warren: I know, but the Court of Claims --
David L. Rose: Oh, I'm sorry. I was talking about the -- about the earlier rule, the --
Hugo L. Black: Okay.
David L. Rose: The rule it says delivery because if you've completed work on the contract and you've made delivery, you've done everything that you need to in order to get paid and if you haven't been paid then -- then the breach of duty has already occurred.
Hugo L. Black: Right.
David L. Rose: So I think the breach of duty occurs at the times the work has been performed. There may be some rare situations that are -- that -- where this is not so but the -- certainly the usual case and certainly this case is one of which the alleged breach of duty takes place during the period of contractual performance. Now if Your Honors will recall the -- the nature of this lawsuit is a suit on the contract, it's not a suit for review of the administrative decision alone. It's not -- that's not the nature of the suit. This is sued on the contract under the Tucker Act. That's confirmed by the fact -- by the Court's recent decision in Utah that these suits involved breach claims as well as claims that are covered by the disputes clause. So that this is -- if this was a suit for simply -- for review of the administrative decision, Congress would probably have provided a 60 or 90-day period of -- of statute of limitations but that's not what it's done. It's provided the six-year, the conditional contract, statute of limitations and this six-year period example to encompass all the administrative proceedings and the overwhelming majority cases. The two cases that this Court has decided which we think refute Judge Davis' position in the Court of Claims are McMahon and Unexcelled Chemical. The McMahon case, there was a statutory requirement, the exhaustion of remedies and this Court nevertheless held that the cause of action accrued when the breach occurred. That was the tort type duty that was in the seaman's claim for unseaworthiness and negligence and the Court held notwithstanding the -- notwithstanding the fact that the statute required exhaustion of administrative remedies, the cause of action accrued at the time of the breach of duty and we think the same as true here. And Unexcelled Chemical was the Government's suit on behalf of underpaid employees under the Walsh-Healey Act and there too, the Court held that the cause of action was created when the breach of duty occurred and there too Your Honor, the exhaustion was a prerequisite. Now Judge Davis says that it wasn't, but the statute there requires the Secretary of Labor to hold the hearing and forbids them from recovering on it unless there's been an administrative hearing, and that's the stronger case for holding the cause of action didn't accrue because there, the suit is only on the administrative record. In here, we have both this -- the part of the suit that's on the administrative record and the part that involves the breach claims.
Earl Warren: But would you say that they're ought to be -- whichever -- whichever rule is determined to apply, would you say that same rule are going to apply both with the disputes clause cases and the ones that are not covered by it?
David L. Rose: Well that's what the Court of Claims has held and we think they're probably right because of the rule by not splitting causes of action.
Earl Warren: Just as a matter of convenience for both sides.
David L. Rose: Yes .
Earl Warren: It ought to be -- there ought to be one rule.
David L. Rose: Yes, as far as --
Earl Warren: This doesn't make much sense now, would it? It doesn't.
David L. Rose: No. Certainly, Your Honor, it doesn't make the result that we have here under Nager. If we had -- if we brought that result to this factual situation, you'd have a lawsuit 12, 14, 16 years after the fact in which you're trying the facts de novo. We don't think that makes any sense at all.
Hugo L. Black: Would you still have that going if an effective suit has been filed?
David L. Rose: Well, I think that as much -- we have these two advantages, Your Honor, if a protective suit is filed. We would know what the breach claim was and so that the Government would be able to protect its records in which --
Hugo L. Black: You mean the Department of Justice would know?
David L. Rose: Yes but the --
Hugo L. Black: Because (Voice Overlap) --
David L. Rose: The breach claim --
Hugo L. Black: -- the contracting agency would know.
David L. Rose: Not necessarily, Your Honor, because the breach claim, it doesn't have to be asserted administratively. The so-called breach claim under the -- under the Utah distinction, the delay damage is that sort of thing. It doesn't have to be asserted so the Government may never know what that is until the lawsuit is filed. We have that and we also have the thought that if a case has been pending administratively for a long time, the Court can exercise supervision to make -- but hasn't been brought to a head prior that time, it can certainly exercise supervision to see that it does. So we don't think that answer would be the same even if they're a protective suit. I point out that the protective suit is the very rare situation. The only other appellate decisions that we've had prior to this time and it's been on the Suits in Admiralty Act where there is only a two-year statute and there have been a few instances when the period of the statute -- when the period of limitations was -- the administrative proceedings were not ended within that two-year statute, but this is the very first case which we have been able to find at the appellate level in which the six-year statute is -- in which the administrative decision was not over within the six-year period. Now as far as the tolling provision is concern, the Northern Metal situation, I point out first that the statute that we have here provides for tolling in some situations. It provides for tolling, for persons under a legal disability or beyond the seas at the time the claim accrues.
Speaker: (Inaudible)
David L. Rose: Incompetency Your Honor, minority --
Speaker: (Inaudible)
David L. Rose: That's what it -- that's the way it was written originally and that's --
Speaker: (Inaudible)
David L. Rose: No sir. We don't say it's just entitled to sue -- the -- I think the situation --
Speaker: (Inaudible)
David L. Rose: Yes. The situation is like it was in Unexcelled Chemical and it's like it was in the primary jurisdiction cases, Your Honor, where the deference required here to the contract in the primary jurisdiction cases to the expertise of the agency requires the Court to hold its hands until the administrator has decided, but suit is permitted prior that time and certainly, suit is permitted on the breach claims.
William J. Brennan, Jr.: Where was that provision? Where is that provision?
David L. Rose: In the contract, Your Honor.
William J. Brennan, Jr.: Yes, (Inaudible) -- it's in the contract, isn't it?
David L. Rose: Yes, the disputes clause and it says that the claim shall be --
Speaker: (Inaudible)
David L. Rose: I believe it's at page two or three of our brief, Your Honor, starts at page three, three and four.
Speaker: Where is this provision of the disability? I don't --
David L. Rose: Oh, I'm sorry Your Honor, it's page two. The statute is set forth on in full at page two. The action of any person under legal disability (Voice Overlap) --
Speaker: Yes, thanks -- thanks very much!
David L. Rose: Now I point out that Congress where it has wished to provide for tolling has done so expressly such as in the maritime contracts for war risk insurance, claims for veteran insurance, the Tort Claims Act and so forth. And indeed a statute will just pass this very year involves -- puts the statute of limitations on the Government for its affirmative suits and that provides for six-year period of limitations but only for one year. It's extensive for one year after the final administrative decision and the legislative history of that in the case that they were kind of fighting final decisions under disputes clause, so that Congress has had these things in mind and as well we're about to take care of it. The legislative history of the Wunderlich Act, I suggest that Congress was confronted with the problem almost identical to the one we have here and that it wished to leave the Government entitled or with the exist -- preexisting protections. If the Court will refer to page 27 of the brief, we've set out the relevant portion of the House Report.
Speaker: (Inaudible)
David L. Rose: Oh yes. The Court -- the -- this is the house report.
Speaker: But Congress contended (Inaudible) reviewed --
David L. Rose: Yes.
Speaker: -- administrative acts. (Inaudible)
David L. Rose: Your Honor, I -- we're not suggesting there's no review. We're suggesting that what the contractor should do that this doesn't arise --
Speaker: (Inaudible)
David L. Rose: Oh, I'd say that if he didn't file a suit within six years, Congress intended to bar it, that's what the statute says. It says every action shall be barred unless filed within six years.
Speaker: (Inaudible)
David L. Rose: Yes, Your Honor, I'll refer you to this paragraph I was just quoting (Inaudible) from page 27, this is the House Report.
Earl Warren: You may read in the morning.
David L. Rose: Thank you, Your Honor.